DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 01/04/2022.
Claims 1, 3, 12-13, and 14-15, and 18-20 are amended.
Claims 5-6 and 15-16 are cancelled.
Claim 21-24 are new.
Claims 1-4, 6-15, and 18-24 are pending in the application.
The 101 rejections of claims 13-20 for being directed to signal per se are withdrawn because the amended claims have overcome the rejections.

Response to Applicant’s Arguments
Claims 1-2 and 13-14 were previously rejected under 35 U.S.C. 103 having regard to Pothoff et al. (US 2019/0163579, hereinafter "Pothoff") in view of Amirishetty et al. (US 2019/0012244, hereinafter "Amirishetty") in the office action dated 10/04/2021. Claims 3-6 and 15-17 were previously rejected under 35 U.S.C. 103 having regard to Pothoff in view of Amirishetty, and further in view of Xue et al. (US 2021/0097035, hereinafter "Xue") in the office action dated 10/04/2021. 
The Applicant’s arguments starting near the top of page 3 of the Remarks filed on 01/04/2022 regarding 35 U.S.C. § 103 rejections against claim 6 that “Xue does not disclose at least: for an identified at least two redo log records to be applied to a same given page, replacing the identified at least two redo log records with a single combined redo log record, wherein the single combined redo log record, when applied to the given page, effects a single state change to the given page that is equivalent to a cumulation of at least two respective state changes that is effected by the identified at least two redo log records; and storing the reordered redo log records to be applied to the page store of the database, wherein the single combined redo log record is stored instead of the identified at least two redo log records”. 
The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees with the Applicant’s arguments because the arguments are not persuasive. Specifically, the Applicant argues “As described in paragraphs [0120]-[0124] of the Applicant's specification as filed, for example, a single combined redo log record is generated to replace two or more individual log records, where the single combined redo log record, when applied, effects a single state change to the given page that is equivalent to the cumulation of the two or more state changes that would be effected by applying the two or more individual log records. Such features are not disclosed by the cited references. Xue does not disclose a single combined redo log record that replaces at least two individual redo log records, where the single combined redo log record effects a single state change to the given page that is equivalent to a cumulation of at least two respective state changes that is effected by the identified at least two redo log records, as presently claimed”.  	The Examiner respectfully disagree because the arguments are not persuasive.  combine a first value of a first redo record of the subset and a second value of a second redo record of the subset into a merged value included in a segment of the consolidated redo record.  In para. 12, Xue clearly discloses that two values are merged into a segment, not multiple segments.  Xue also teaches the merge of 2 values into a merged value, not two values in two segments (Xue ¶12 combine a first value of a first redo record of the subset and a second value of a second redo record of the subset into a merged value).  In para. 95 of Xue, Xue teaches that the parsing engine 33 applies the consolidated redo records 461 as a single entity.  Although the Applicant cites the various embodiments that Xue appears to teach different, however, those are just some embodiments that do not necessarily covers everything Xue teaches.  In conclusion, the cited portion of Xue teaches the disputed limitations of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al. (US 20190163579 A1, hereinafter Pothoff) in view of Xue et al. (US 20210097035 A1, Xue) and further in view of Amirishetty et al. (US 20190012244 A1 Amirishetty).
	Regarding claim 1, Pothoff teaches a method, in a cloud-based database, comprising:
	receiving a plurality of redo log records to be applied to a database ([0044], obtaining an index copy at a log point that precedes the start of any database transactions that are not committed in the database at the recovery point (210); [0065], Read the transaction log (sample transaction log 300)), data in the database being stored in a plurality of pages in page stores ([0062], sample backup index copy 400 may include several pages);
	parsing the plurality of redo log records within a predefined boundary to determine ([0065], extract records between the start of the backup copy (LRSN 1115) to the recovery point (LRSN 1147)), for each given redo log record, a corresponding page to which the given redo log record is to be applied (Fig. 3

    PNG
    media_image1.png
    747
    891
    media_image1.png
    Greyscale

; [0067], Read pages from the backup index, and apply sorted log records (e.g., sorted log records 600) to the pages; [Examiner note: column Index Page # holds the page index corresponding to each row/record in the able]); and
	reordering the plurality of redo log records by corresponding page ([0066], sort log records in the transaction log (sample transaction log 300) in page order).	Pothoff does not explicitly disclose:	for an identified at least two redo log records to be applied to a same given page, replace the identified at least two redo log records with a single combined redo log record, wherein the single combined redo log record, when applied to the given page, effects a single state change to the given page that is equivalent to a cumulation of at least two respective state chances that is effected by the identified at least two redo log records.	On the other hand, Xue teaches:	for an identified at least two redo log records to be applied to a same given page, replace the identified at least two redo log records with a single combined redo log record ([0005] select a subset of the plurality redo records, each redo record of the subset comprising an identical data location identifier; combine the redo records of the subset into a consolidated redo record; ¶12, combine a first value of a first redo record of the subset and a second value of a second redo record of the subset into a merged value included in a segment of the consolidated redo record, the first value representing a first write operation on a first offset in a page, the second value representing a second write operation on a second offset in the page, and the merged value representing a combination of the first write operation and of the second write operation; see also ¶22-¶23; ¶97, the order of arrival of consolidated redo records and conventional redo records to consolidated redo log generator 350 is preserved inside the consolidated redo log 360), wherein the single combined redo log record (¶5, combine the redo records of the subset into a consolidated redo record; ¶12, a merged value included in a segment of the consolidated redo record), when applied to the given page, effects a single state change to the given page that is equivalent to a cumulation of at least two respective state changes that is effected by the identified at least two redo log records (¶5, combine the redo records of the subset into a consolidated redo record; ¶12, combine a first value of a first redo record of the a second value of a second redo record of the subset into a merged value included in a segment of the consolidated redo record, the merged value representing a combination of the first write operation and of the second write operation; ¶95, When modified parsing engine 333 applies consolidated redo records 461 to hash table 328, it parses and applies such consolidated redo records 461 as a single identity).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Xue, which teaches combining redo records into a single record into the teaching of Pothoff to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Xue’s teaching would help to reduce memory usage and improve transmission efficiency. In addition, both of the references (Xue and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.	Although Pothoff in view of Xue teaches the combining of log records to produce a combined log record, and the resulted logs includes log records that are not combinable and combined log record (Xue ¶97), Pothoff in view of Xue does not explicitly disclose: storing the reordered redo log records to be applied to the page store of the database, wherein the single combined redo log record is stored instead of the identified at least two redo log records.	On the other hand, Amirishetty teaches storing the reordered redo log records to be applied to the page store of the database ([0021], generating redo log records and storing them in redo log 120. Redo log records include redo records and other kinds 
	One of ordinary skilled would be motivated to do so as incorporating Pothoff’s teaching would help improve performance since the log records don’t have to be retrieved and sorted every time they are needed. In addition, both of the references (Pothoff and Amirishetty) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing database recovery using redo records. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 2, Pothoff in view of Xue and Amirishetty teaches the method of claim 1, wherein the plurality of redo log records are reordered to group together two or more redo log records on the basis of a same page identifier (Pothoff [0066], Sort log records in the transaction log (sample transaction log 300) in page order; Fig. 6

    PNG
    media_image2.png
    619
    892
    media_image2.png
    Greyscale

[Examiner note: Index page # column has page #14 grouped together, and page #15 grouped together]).
	Regarding claim 3, Pothoff in view of Xue and Amirishetty teaches the method of claim 1 (see discussion above).
		Pothoff in view of Xue and Amirishetty thus far does not yet explicitly disclose for a given group of two or more redo log records corresponding to a same given page, generating a merged redo log record, the merged redo log record being a single record having the two or more redo log records as contents.
		On the other hand, Xue further teaches:
		for a given group of two or more redo log records corresponding to a same given page, generating a merged redo log record, the merged redo log record being a single record having the two or more redo log records as contents ([0005], generate a plurality of redo records including one redo record for each write request of the plurality of write requests; select a subset of the plurality redo records, each redo record of the subset comprising an identical data location identifier; combine the redo records of the subset into a consolidated redo record; [0006], The data location identifier may comprise a page identifier);
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Xue, which teaches combining redo records into a single record into the prior discussed teaching of Pothoff in view of Xue and Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Xue’s teaching would help to reduce memory usage and improve transmission efficiency. In addition, both of the references (Xue and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 4, Pothoff in view of Xue and Amirishetty teaches the method of claim 3, wherein the merged redo log record includes a header containing information identifying the given page (Xue [0006], The data location identifier may comprise a page identifier; Xue [0068], the consolidated redo record 461 comprises a 
	Same rationale applies to claims 13-14, since they recite similar limitations as those of claims 1-2. 
	Same rationale applies to claim 15, since it recites similar limitations as those of dependent claim 3. 	Same rationale applies to claim 22, since it recites similar limitations as those of dependent claim 4.

	Same rationale applies to claim 24, since it recites similar limitations as those of claim 1.

Claims 7-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Xue, Amirishetty and further in view of Brahmadesam et al. (US 10929428 B1, hereinafter Brahmadesam).
	Regarding claim 7, Pothoff in view of Xue and Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Xue and Amirishetty does not explicitly disclose wherein the method is performed in a storage abstraction layer (SAL) in the cloud-based database, and wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store.		On the other hand, Brahmadesam teaches the method is performed in a storage abstraction layer (SAL) in the cloud-based database, and wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store (col. 4, lines 40-57, a data storage system in a cloud computing environment; col. 5, lines 11-30, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices; Fig. 7, col. 20, lines 9-33, replication agent(s) 730 may implement a log cache 732 which may store log records from the log stream. In this way, if communication failures (e.g. dropped packets, network partitions) or other interruptions cause some log records to be missed in inter-CSD log replication 714, then log cache 732 may be able to supply the missing records, [Examiner note: Pothoff already teaches the redo log records are reordered]).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Brahmadesam, which teaches a cloud database system that uses a storage layer to offload database recovery and cache log records before sending out for replication, into the teaching of Pothoff in view of Xue and Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Brahmadesam’s teaching would help improving scaling to larger demand and improving reliability. In addition, both of the references (Brahmadesam and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, 

	Regarding claim 8, Pothoff in view of Xue and Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Xue and Amirishetty does not explicitly disclose wherein the method is performed in a storage layer in the cloud-based database, and wherein the page store is in the storage layer of the cloud-based database.
		Brahmadesam teaches the method is performed in a storage layer in the cloud-based database, and wherein the page store is in the storage layer of the cloud-based database (col. 4, lines 40-57, a data storage system in a cloud computing environment; col. 5, lines 11-30, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices). 		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Brahmadesam, which teaches a cloud database system that uses a storage layer to offload database recovery, into the teaching of Pothoff in view of Xue and Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Brahmadesam’s teaching would help improving scaling to larger demand and improving reliability. In addition, both of the references (Brahmadesam and Pothoff) teach features wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store.	On the other hand, Brahmadesam teaches wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store (Brahmadesam col. 4, lines 40-57, a data storage system in a cloud computing environment; col. 5, lines 11-30, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices; Fig. 7, col. 20, lines 9-33, replication agent(s) 730 may implement a log cache 732 which may store log records from the log stream. In this way, if communication failures (e.g. dropped packets, network partitions) or other interruptions cause some log records to be missed in inter-CSD log replication 714, then log cache 732 may be able to supply the missing records, [Examiner note: Pothoff already teaches the redo log records are reordered]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Brahmadesam, which teaches a cloud database system 
	One of ordinary skilled would be motivated to do so as incorporating Brahmadesam’s teaching would help improving scaling to larger demand and improving reliability. In addition, both of the references (Brahmadesam and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.

Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Xue and Amirishetty and further in view of Gurajada (US 20190354446 A1, hereinafter Gurajada).
	Regarding claim 9, Pothoff in view of Xue and Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Xue and Amirishetty does not explicitly disclose wherein the predefined boundary includes a predefined start boundary that is coincident with a mini-transaction (MTR) boundary and includes a predefined end boundary that is coincident with the same or different MTR boundary.
		On the other hand, Gurajada teaches predefined boundary includes a predefined start boundary that is coincident with a mini-transaction (MTR) boundary and includes a predefined end boundary that is coincident with the same or different MTR boundary ([0006], Each transaction block can be associated 
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Gurajada, which teaches to scan transaction logs starting from a first transaction block to the last transaction block for complete and committed transactions, into the teaching of Pothoff in view of Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Gurajada’s teaching would help providing the details to the teaching that Pothoff discloses. In addition, both of the references (Gurajada and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 10, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9, wherein the predefined start boundary is coincident with a start of a first MTR boundary, and the predefined end boundary is coincident with an end of the first MTR boundary ([0006], Each transaction block can be associated with a database transaction and can comprise a plurality of log records corresponding to operations of the associated database transaction; [0060], starting from the first transaction block (X.sub.A at time t.sub.3) that immediately follows the last fully committed transaction block (X.sub.fully) in a time wise increasing direction to the last transaction block in the potentially uncommitted region (X.sub.root), linking together only those transaction blocks whose associated transactions are complete and committed; [0061], transaction is deemed complete and committed if and only if the syslogs leg of the transaction is committed; [Examiner note: the increasing or decreasing of the number of blocks, in this case, decreasing down to 1, has no patentable significance since it does not produce a new and unexpected result, see MPEP 2144.04 (VI) (B), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]).

	Regarding claim 11, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9, wherein the predefined start boundary is coincident with a start of a first MTR boundary, and the predefined end boundary is coincident with an end of a second MTR boundary ([0006], Each transaction block can be associated with a database transaction and can comprise a plurality of log records corresponding to operations of the associated database transaction; [0060], starting from the first transaction block (X.sub.A at time t.sub.3) that immediately follows the last fully committed transaction block (X.sub.fully) in a time wise increasing direction to the last transaction block in the potentially uncommitted region (X.sub.root), linking together only those transaction blocks whose associated transactions are complete and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)])
	Same rationale applies to dependent claims 18-20, since they recite similar limitations as those of dependent claims 9-11.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Amirishetty and Gurajada and further in view of Ohno et al. (US 20050027749 A1, hereinafter Ohno).
	Regarding claim 12, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9 (see discussion above).
	However, Pothoff in view of Amirishetty and Gurajada does not explicitly disclose wherein the predefined boundary is coincident with a group flush buffer (GFB) boundary.	On the other hand, Ohno teaches the predefined boundary is coincident with a group flush buffer (GFB) boundary ([0049], the process of updating the data in the external storage 20 by flushing the data in the buffer 12 in such an intermittent manner is referred to as a checkpoint process. Thus, the data on the buffer 12 of the host computer 10 and the data stored in the external storage are put in a consistent state. The timing for the checkpoint process may be controlled based on a condition set by the 
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ohno, which teaches to scan transaction logs starting from a first transaction block to the last transaction block for complete and committed transactions, into the teaching of Pothoff in view of Amirishetty and Gurajada to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ohno teaching would help improving performance. In addition, both of the references (Ohno and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined. 
	Same rationale applies to dependent claim 21, since it recites similar limitations as those of dependent claim 12.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11080262 B1 - the storage nodes may receive redo log records and to coalesce them to create new versions of the corresponding data pages and/or additional or replacement log records.
US 20190236168 A1 - in-memory storage engine persists the transactions that are performed on the one or more in-memory tables and/or indexes by writing transaction log entries representing the transactions to a transaction log which is stored in non-volatile memory outside of the memory enclave.
US 20190050298 A1 - The recovery log data which are sorted in the respective specific data blocks acquired by the database management server 1000 are sequentially applied, and as a result, a recovery may be performed.
US 10303564 B1 - storing the plurality of log records, the redo log record for the data page modified by the update for the data page may be combined with one or more redo log records for the data page to create an instance of the data page.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


03/09/2022
/V.H.H/
	/Hares Jami/           Primary Examiner, Art Unit 2162